internal_revenue_service number info release date date cc psi 1-genin-107377-02 uilc we are responding to correspondence submitted on your behalf by requesting relief for a late s_corporation_election although the internal_revenue_service failed to receive your election in a timely manner it appears that you have qualified for automatic relief for a late s_corporation_election under revproc_97_48 accordingly your account was updated in late to reflect as the effective year you should have received a notice from the irs service_center verifying the s_corporation acceptance date if you have neglected to receive such notice please call the contact person listed at the top of this letter otherwise our office will take no further action relating to this matter incidentally you might like to visit the special irs website www irs gov smallbiz for information and links relating to small businesses you can also order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable business information from a variety of government agencies non- profit organizations and educational institutions please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
